TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 1, 2020



                                       NO. 03-18-00573-CV


   Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
Ken Paxton, Attorney General of the State of Texas// Cross-Appellant, Sirius XM Radio, Inc.

                                                  v.

  Appellee, Sirius XM Radio, Inc.// Cross-Appellees, Glenn Hegar, Comptroller of Public
  Accounts of the State of Texas; and Ken Paxton, Attorney General of the State of Texas




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on August 14, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment in favor of appellants and that appellee shall take nothing on its claims. Appellee shall

pay all costs relating to this appeal, both in this Court and in the court below.